Citation Nr: 1336206	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  09-18 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for patella alta of the bilateral knees with subluxation, to include aggravation of a preexisting condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from May 1984 to February 1986. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

The claim was previously remanded in March 2011 for further development. 

The issue of entitlement to an increased disability rating for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's Virtual VA file and has considered all of the additional records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim may be adjudicated.  Specifically, the record shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA) in part as due to her bilateral knee disability.  In October 2011, the Veteran submitted a copy of a September 2011 decision by the SSA granting SSA disability benefits.  However, the SSA records have not been associated with the claims file, and are possibly relevant to the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Accordingly, an attempt should be made to obtain such records.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.  Any negative search must be documented in the claims folder. 

2.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



